Opinion issued December 23, 2021




                                        In The

                                Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00708-CV
                             ———————————
                    IN RE RODOLFO JUAREZ, JR., Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Rodolfo Juarez, Jr., has filed a petition for writ of mandamus,

challenging the trial court’s November 30, 2021 order granting a motion to compel

production of Juarez’s cell phone for forensic examination.1 Within the petition,

Juarez also seeks a stay of the trial court’s order.



1
      The underlying case is In re the Estate of Jennifer Portillo, Deceased, cause number
      487,663-401, pending in the Probate Court No 2 of Harris County, Texas, the
      Honorable Michael J. Newman presiding.
      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.




                                        2